DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second interlayer dielectric layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially damaging" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially damaging" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 8 contains the limitation, “without substantially damaging the capping layer.”  However the applicant has not defined what a substantial amount of damage to the capping layer entails.  Is the capping layer cracked or deformed when it is damaged or not damaged?  Therefore the metes and bounds of claim 8 and its dependent claims (claims 9-15) are rendered indefinite.

Claims 9-13 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the etching/selective removal of the capping layer.  Claim 9 states, “a material of the capping layer is suitable to be selectively removed via plasma etching employing a first fluoride containing etchant.”  Claim 9 also states, “the first fluoride containing etchant has a different composition than the second fluoride containing etchant.”  However claim 9 and parent claim 8 never outright state that the capping layer is actually etched or selectively removed.  Therefore the metes and bounds of claim 9 and its dependent claims (claims 10-13) are rendered indefinite.
The term "suitable" in claim 9 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of Claim 9 contains the limitation, “a material of the capping layer is suitable to be selectively removed via plasma etching employing a first fluoride containing etchant.”  However the applicant has not defined what a suitable material for selective removal via plasma etching with a first fluoride containing etchant entails.  Is a suitable material etched slowly or quickly?  Therefore the metes and bounds of claim 9 and its dependent claims (claims 10-13) are rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (United States Patent Application Publication No. US 2017/0047418 A1, hereinafter “Fan”).
So far as understood in claim 8, Fan discloses a method which meets the claim.  Figures 1-14 of Fan disclose a method of manufacturing a field effect transistor comprising providing a metal gate (22 – p. 3, paragraph 34).  The metal gate (22) is disposed in between lower source and drain contacts (32) over a semiconductor substrate (12) and is encircled by a first interlayer dielectric layer (14).  A capping layer (24) is formed on the metal gate (22).  An etch stop material layer (38) is formed extending on the first interlayer dielectric layer (14), the capping layer (24), and the lower source and drain contacts (32).  Portions of the etch stop material layer (38) extending on the capping layer (24) and the lower source and drain contacts (32) are removed without substantially damaging the capping layer (24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan.
In reference to claim 1, Fan discloses a similar device.  Figures 1-14 of Fan disclose a field effect transistor comprising a semiconductor substrate (12).  There are source and drain regions (26) disposed on the semiconductor substrate (12).  There are lower source and drain contacts (32) disposed on the source and drain regions (26).  A metal gate (22 – p. 3, paragraph 34) is disposed in between the lower source and drain contacts (32).  A first interlayer dielectric layer (14) encircles the metal gate (22) and the lower source and drain contacts (32).  A capping layer (24) is disposed on the metal gate (22).  An etch stop layer (38) extends on the first interlayer dielectric layer (14).   Fan discloses (p. 3, paragraph 39) that the etch stop layer (38) has an etching selectivity greater than that of the capping layer (24).  Fan does not disclose the selectivity for the etch stop layer over the capping layer is greater than 10 as claimed by the applicant.  However Fan recognizes the importance of selectivity between two materials/layers during etch processes (p. 3, paragraphs 35, 42, 44, 46).  Thus Fan makes it clear that the etch selectivity between two materials/layers is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the selectivity for the etch stop layer over the capping layer such that it is greater than 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 1 is not patentable over Fan.
With regard to claim 2, the capping layer (24) includes silicon nitride (p. 3, paragraph 34).
In reference to claim 4, a second interlayer dielectric layer (42) is disposed on the etch stop layer (38). Fan discloses (p. 3, paragraph 44) that the second interlayer dielectric layer (42) has an etching selectivity greater than that of the etch stop layer (38).   Fan does not disclose the selectivity for the second interlayer dielectric layer over the etch stop layer is greater than 16 as claimed by the applicant.  However Fan recognizes the importance of selectivity between two materials/layers during etch processes (p. 3, paragraphs 35, 42, 46).  Thus Fan makes it clear that the etch selectivity between two materials/layers is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the selectivity for the second interlayer dielectric layer over the etch stop layer such that it is greater than 16, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 4 is not patentable over Fan.
With regard to claim 5, Fan does not disclose that the etch stop layer (38) has a monolayer thickness.  Although Fan does not teach the exact thickness of the etch stop layer as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Humbert et al. (United States Patent Application Publication No. US 2010/0001409 A1, hereinafter “Humbert”).
In reference to claim 3, Fan does not explicitly disclose that the etch stop layer is made of aluminum nitride, aluminum oxide, silicon carbide, or silicon nitride.  However Humbert discloses the known use of aluminum nitride, aluminum oxide, silicon carbide, and silicon nitride as an etch stop layer material (p. 3, paragraph 47).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use aluminum nitride, aluminum oxide, silicon carbide, or silicon nitride as the material for the etch stop layer.  Therefore claim 3 is not patentable over Fan and Humbert.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Humbert.
So far as understood in claim 6, Fan discloses that there is a single etch stop layer (38) disposed on the first interlayer dielectric layer (14) with a second interlayer dielectric layer (42) on it.  Fan does not disclose using two etch stop layers such that there is a lower etch stop layer and an upper etch stop layer.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to form an additional etch stop layer, since it has been held that mere duplication St. Regis Paper Co. v. Bemis Co. Inc., 549 F.2d 833, 193 USPQ 8 (7th Cir. 1977).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In view of the above, it would be obvious to form an additional etch stop layer such that there is a lower etch stop layer and an upper etch stop layer between the first interlayer dielectric layer and the second interlayer dielectric layer.  Therefore this limitation is not patentable over Fan.  Fan discloses (p. 3, paragraph 39) that the etch stop layer (38) has an etching selectivity greater than that of the capping layer (24).  Fan does not disclose the selectivity for the lower etch stop layer over the capping layer is greater than 10 as claimed by the applicant.  However Fan recognizes the importance of selectivity between two materials/layers during etch processes (p. 3, paragraphs 35, 42, 44, 46).  Thus Fan makes it clear that the etch selectivity between two materials/layers is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the selectivity for the lower etch stop layer over the capping layer such that it is greater than 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore this limitation is not patentable over Fan.  Fan discloses that the capping layer (24) includes silicon nitride (p. 3, paragraph 34).  Fan does not disclose that the upper etch stop layer is made of silicon nitride or the same material as the capping layer.  However Humbert discloses the known use of silicon nitride as an etch stop layer material (p. 3, paragraph 47).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fan.
So far as understood in claim 14, Fan discloses (p. 3, paragraph 39) that the etch stop layer (38) has an etching selectivity greater than that of the capping layer (24).  Fan does not disclose the selectivity for the etch stop layer over the capping layer is such that the capping layer loses at most 1% of the thickness when the portions of the etch stop material layer is removed.  However Fan recognizes the importance of selectivity between two materials/layers during etch processes (p. 3, paragraphs 35, 42, 44, 46).  Thus Fan makes it clear that the etch selectivity between two materials/layers is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the selectivity for the etch stop layer over the capping layer such that the capping layer loses at most 1% of the thickness when the portions of the etch stop material layer is removed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 14 is not patentable over Fan.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Humbert.
In reference to claim 15, Fan discloses a similar method.  Figures 1-14 of Fan disclose a method of manufacturing a field effect transistor comprising providing a metal gate (22 – p. 3, paragraph 34).  The metal gate (22) is disposed in between lower source and drain contacts (32) over a semiconductor substrate (12).  The metal gate (22) and the lower source and drain contacts (32) are surrounded by a first interlayer dielectric layer (14).  A capping layer (24) is formed on the metal gate (22).  The capping 2, AlO2, Ta2O5 - p. 3, paragraph 39).  A second interlayer dielectric material layer (42) is formed on the etch stop material layer (38), extending over the first interlayer dielectric layer (14), the capping layer (24), and the lower source and drain contacts (32).  An opening in the second interlayer dielectric material layer (42) is formed over the capping layer (24) and the lower source and drain contacts (32).  A portion of etch stop material layer (38) exposed by the opening is removed.  The first material of the capping layer (14) is silicon nitride (p. 3, paragraph 34).  Fan does not explicitly disclose that the etch stop material layer is made of aluminum nitride, aluminum oxide, silicon carbide, or silicon nitride.  However Humbert discloses the known use of aluminum nitride, aluminum oxide, silicon carbide, and silicon nitride as an etch stop layer material (p. 3, paragraph 47).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use aluminum nitride, aluminum oxide, silicon carbide, or silicon nitride as the material for the etch stop material layer.  Therefore this limitation is not patentable over Fan and Humbert.  In the method of Fan constructed in view of Humbert, the first material is silicon nitride, therefore the second material can be silicon carbide as well as aluminum nitride, aluminum oxide, or silicon nitride.
With regard to claim 16, figure 6 of Fan discloses that there is a single blanket etch stop layer (38) formed.  Fan does not disclose forming two blanket etch stop layers such that there is a lower St. Regis Paper Co. v. Bemis Co. Inc., 549 F.2d 833, 193 USPQ 8 (7th Cir. 1977).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In view of the above, it would be obvious to form an additional etch stop layer such that there is a lower blanket etch stop layer and an upper blanket etch stop layer between the first interlayer dielectric layer and the second interlayer dielectric layer.  In the method of Fan constructed in view of Humbert, the lower blanket etch stop layer includes the second material.
In reference to claim 17, in the method of Fan constructed in view of Humbert, the etch stop material of the upper blanket etch stop layer includes silicon nitride (Humbert - p. 3, paragraph 47) which is also the first material of the capping layer (24 – Fan p. 3, paragraph 34).
With regard to claim 19, Fan does not disclose that the etch stop material layer (38) has a monolayer thickness.  Although Fan does not teach the exact thickness of the etch stop material layer as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").


In reference to claim 20, the opening is filled with a conductive material (60).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Humbert as applied to claim 16 above and further in view of Sharma et al. (United States Patent Application Publication No. US 2015/0048447 A1, hereinafter “Sharma”).
In reference to claim 18, Fan does not disclose removing the lower and upper blanket etch stop layers under different process conditions.  However Sharma discloses (p. 4, paragraph 49) removing etch stop layers with different process conditions of reactive ion etching (selective and non-selective).  
It would be obvious to remove the lower and upper blanket etch stop layers under different reactive ion etching process conditions since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to remove the lower and upper blanket etch stop layers under different reactive ion etching process conditions.  Therefore claim 18 is not patentable over Fan, Humbert, and Sharma.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a field effect transistor which comprises source and drain regions disposed on a semiconductor substrate, lower source and drain contacts disposed on the source and drain regions, a metal gate disposed in between the lower source and drain contacts, a first interlayer dielectric layer encircling the metal gate and the lower source and drain contacts, a capping layer disposed on the metal gate, an etch stop layer extending on the first interlayer dielectric layer such that an etching selectivity for the etch stop layer over the capping layer is greater than 10 in combination with an upper contact extending on the lower source and drain contacts and the capping layer such that the upper contact passes through the etch stop layer as suggested by the applicant in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817